Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 7/6/2021.  Claims 1-20 are currently pending in the application.


Election/Restrictions

Applicant’s election without traverse of group I, drawn to claims 1-11 and 16-20, in the reply filed on 7/6/2021 is acknowledged.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,450,397 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a process for preparing a polymer comprising free radical polymerization of monomers M2 in an aqueous medium in the presence of free radical polymerization initiator and polymerization control agent having at least one thiocarbonylthio group.
Claims in US Patent are silent with respect to the species of the polymerization control agent, water miscible solvent, and species of the ethylenically unsaturated hydrophobic monomer.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that the polymerization control agent is represented by the formula - 
    PNG
    media_image1.png
    70
    106
    media_image1.png
    Greyscale
wherein Z represents an optionally substituted alkyl, aryl, heterocycle, a polymer chain and R1 represents a polymer chain and is water soluble.  Z or R1 are optionally substituted with polyalkylene oxide, cationic substituents (quaternary ammonium salts).  The control agent bears a 2CH3 (col. 8, lines 35 to col. 10, line 13).  The aqueous medium is a medium comprising water in amounts of at least 50% by mass and may optionally comprise water-miscible alcohol (col. 7, lines 1-7).  Examples of monomers used include esters of α,β-ethylenically unsaturated monocarboxylic acids such as lauryl (meth)acrylate (col. 3, lines 30-48). Therefore, in light of the teachings in general disclosure of U.S. Patent, it would have been obvious to one skilled in art prior to the filing of present application, to include polymerization control agent taught in the general disclosure in the aqueous polymerization of hydrophobic monomers such as lauryl (meth)acrylate in an aqueous medium comprising water-miscible solvent, absent evidence to the contrary.

Claims 1-11 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,808,064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a process for preparing a polymer comprising free radical polymerization of hydrophobic monomers such as lauryl methacrylate in an aqueous medium in the presence of free radical polymerization initiator and polymerization control agent that is water soluble and having at least one thiocarbonylthio group.
Claims in US Patent are silent with respect to the species of the polymerization control agent, and water miscible solvent.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that the polymerization control agent is represented by the formula - 
    PNG
    media_image1.png
    70
    106
    media_image1.png
    Greyscale
 wherein Z represents an optionally substituted alkyl, aryl, heterocycle, a polymer chain and R1 represents a polymer chain and is water soluble.  Z or R1 are optionally substituted with polyalkylene oxide, cationic substituents (quaternary ammonium salts).  The control agent bears a xanthate, dithiocarbamate or dithiocarbazate having a formula: -S(C=S)OCH2CH3 (col. 7, line 30 to col. 8, line 26).  The aqueous medium is a medium comprising water in amounts of at least 50% by mass and may optionally comprise water-miscible alcohol (col. 4, lines 1-8).  Therefore, in light of the teachings in general disclosure of U.S. Patent, it would have been obvious to one skilled in art prior to the filing of present application, to include polymerization control agent taught in the general disclosure in the aqueous polymerization of hydrophobic monomers such as lauryl (meth)acrylate in an aqueous medium comprising water-miscible solvent, absent evidence to th4e contrary.

Claims 1-11 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,580,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a process for preparing a polymer comprising free radical polymerization of hydrophobic monomers in an aqueous medium in the presence of free .
Claims in US Patent are silent with respect to the species of hydrophilic monomer used to prepare the pre-polymer, species of hydrophobic monomer, and water miscible solvent
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that examples of hydrophilic monomers include ethylencailly unsaturated carboxylic acids such as (meth)acrylic acids, N-vinylamide monomers such as vinyl formamide, amides such as methacrylamide (col. 9, lines 21-64).  Examples of hydrophobic monomers include stearyl methacrylate and lauryl methacrylate (col. 11, lines 56 to col. 12, line 28).  The aqueous medium is a medium comprising water in amounts of at least 50% by mass and may optionally comprise water-miscible alcohol (col. 4, lines 11-17).  Therefore, in light of the teachings in general disclosure of U.S. Patent, it would have been obvious to one skilled in art prior to the filing of present application, to include hydrophobic monomers such as lauryl (meth)acrylate and a pre-polymer comprising the hydrophilic monomers taught in the general disclosure of US Patent, in an aqueous medium comprising water-miscible solvent, absent evidence to th4e contrary.
Claims 1-11 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12, 15-19 and 21 of copending Application No. 16/655,475.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a process for preparing a polymer comprising free radical polymerization of hydrophobic monomers such as hexyl acrylate (i.e. C6 alkyl acrylate) in an aqueous medium in the presence of radical polymerization initiator and polymerization control agent that is oligomeric, water soluble and having at least one thiocarbonylthio group.
Claims in US Patent are silent with respect to the species of the polymerization control agent, water miscible solvent, species of hydrophobic and hydrophilic monomer.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches examples of M2 monomers include lauryl (meth)acrylate (page 5, lines 11-29).  The aqueous medium is a medium comprising water in amounts of at least 50% by mass and may optionally comprise water-miscible alcohol (page 9, lines 29-33).  The control agent is represented by the formula - 
    PNG
    media_image1.png
    70
    106
    media_image1.png
    Greyscale
wherein Z represents an optionally substituted alkyl, aryl, 1 represents a polymer chain and is water soluble.  Z or R1 are optionally substituted with polyalkylene oxide, cationic substituents (quaternary ammonium salts) (page 12, line 3 to page 13, line 22).  The control agent bears a xanthate, dithiocarbamate or dithiocarbazate having a formula: -S(C=S)OCH2CH3 (page 14, lines 16-19).  Monomers M0 are (meth)acrylic acid monomers (bridging paraqraph pages 11-12). Therefore, in light of the teachings in general disclosure of U.S. Patent, it would have been obvious to one skilled in art prior to the filing of present application, to include polymerization control agent taught in the general disclosure in the aqueous polymerization of hydrophobic monomers such as lauryl (meth)acrylate in an aqueous medium comprising water-miscible solvent, absent evidence to th4e contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites “at least a pre-polymer (p0) soluble in the medium (M) of formula (I)”.  For clarity, applicant is advised to restate it as “at least a pre-polymer (p0) soluble in the medium (M), and represented by formula (I)”.  Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 9,580,535 B2).
Regarding claim 1, Wilson et al disclose a process comprising bringing into contact in an aqueous medium (i.e. reads on aqueous medium including water in present claim 1), hydrophobic monomers, at least one radical polymerization initiator (i.e. reads on free radical polymerization initiator in present claim 1) and at least one polymerization control agent (abstract).  See example 1, wherein solution B and solution A are placed in a flask containing ammonium persulfate and polymerization was left to proceed (paragraphs 0256-0257) which reads on polymerization in an aqueous medium in present claim 1.  Solution B comprises lauryl methacrylate (paragraphs 0222-0223) which reads on ethylenically unsaturated hydrophobic monomer that is an alkyl methacrylate of at least C6 in present claim 1.  The solution A contains a prepolymer formed from an aqueous solution including water, ethanol (i.e. reads on water miscible solvent in present claim 1) containing (CH3CHCO2CH3))S(C=S)OEt and acrylamide (paragraph 0216-0217).  The radical polymerization control agent is advantageously an oligomer of water-soluble nature (paragraph 0043) which reads on pre-polymer is soluble in aqueous medium (M) in present claim 1. 
Wilson et al fails to disclose a process comprising polymerization in the presence of a pre-polymer of formula I.
However, Wilson et al in the general disclosure teach that control agent corresponds to formula - 
    PNG
    media_image2.png
    74
    132
    media_image2.png
    Greyscale
wherein Z represents alkylthio radical, dialkyl phosphonato radical, heterocycle (i.e. Z reads on the (R11)x-Z11 in present claim 1), and R1 represents a polymer chain which is preferably hydrophilic.  The groups Z or R1 may be substituted with alkoxycarbonyl, carboxyl, acyloxy, polyalkylene oxide chains and cationic substituents etc. (paragraphs 0055-0081) which reads on A-R12 in the present 
Regarding claim 2, Wilson et al teach that prepolymer is formed from a solution containing acrylamide (paragraphs 0216-0217) which reads on hydrophilic monomer unsaturated carboxylic acid amides in present claim 2.
Regarding claim 3, Wilson et al teach that the prepolymer synthesized in step E0 has a short polymer chain, for example comprising a sequence of less than 50 (paragraph 0044) and hence reads on the number average molar mass of less than 50,000 g/mole in present claim 3.
Regarding claim 4, Wilson et al teach that prepolymer is obtained by radical polymerization of hydrophilic monomers in the presence of control agent bearing a thiocarbonylthio group. In step E0 hydrophilic monomers, a radical polymerization initiator and a control agent bearing a thiocarbonylthio group can typically be placed in contact (paragraph 0043).
Regarding claim 5, Wilson et al teach that compounds bearing a xanthate, dithiocarbamate or dithiocarbazate function are used as control agent (paragraph 0092).
Regarding claims 6 and 7, Wilson et al teach that aqueous medium used in step E is a medium comprising water, preferably at least 50% by weight (i.e. reads on the amount of water in present claim 7) and may optionally comprise water-miscible alcohol (paragraph 0032). Hence, also reads on at least 15% by weight of water-miscible solvent in present claim 6
Regarding claims 9 and 10, see example 1, wherein the solution B used in example 1 (paragraph 0256) comprises lauryl (meth)acrylate (paragraph 0222-0223).
Regarding claim 11, see example 1, wherein a polymer solution is obtained (paragraph 0259).
Regarding claims 16 and 17, Wilson et al teach that the control agent is represented by formula - 
    PNG
    media_image3.png
    77
    116
    media_image3.png
    Greyscale
wherein R1 or Z represents a polymer chain which is preferably hydrophilic (paragraphs 0056, 0077, 0080) and optionally substituted with polyalkylene oxide chains (PEO, PPO), and quaternary ammonium salts (paragraph 0081).
Regarding claims 18 and 20, Wilson et al teach that in step E0, hydrophilic monomers identical to those used in step E are included (paragraph 0043).  Examples of hydrophilic monomers include ethylenically unsaturated carboxylic acids such as (meth)acrylic acid, fumaric acid, itaconic acid, maleic acid (paragraph 0097) and open-chain N-vinylamide compounds such as N-vinylformamide, N-vinylacetamide (paragraph 0101).
Regarding claim 19, see example 1, wherein the solution A is used as a prepolymer (paragraph 0256) and contains acrylamide (paragraphs 0216-0217).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 9,580,535 B2) in view of Prenzel (US 2014/0288242 A1).
The discussion with respect to Wilson et al in paragraph 15 above is incorporated here by reference.
Wilson et al is silent with respect to glycol as the water miscible solvent.
However, Prenzel teaches process of preparing acrylate based polymer wherein first a controlled radical polymerization of an initial reaction charge of at least one acrylate based monomer in the presence of solvents and at least one chain transfer 
    PNG
    media_image4.png
    122
    163
    media_image4.png
    Greyscale
 wherein R6 is an alkyl chain having 1 to 30 carbon atoms (paragraphs 0053-0054).  Examples include hexyl acrylate, octyl acrylate and lauryl acrylate (paragraph 0059).  The polymerization may be carried out in the presence of a mixture of water and organic solvents.  The aim is to minimize the amount of solvent used.  Examples of organic solvents include methanol, ethanol, ethylene glycol and ethylene glycol monomethyl ether (paragraph 0066).  Therefore, in light of the teachings in Prenzel and given that Wilson et al is open to the use of water miscible alcohols, it would have been obvious to one skilled in art prior to the filing of present application to include an alcohol, of Prenzel, such as ethylene glycol as an organic solvent in minor amounts in the process, of Wilson et al, absent evidence to the contrary.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure:  Specifically, Destarac et al (US 20130267661 A1) teach a process for preparing a polymer comprising at least one polymerization step in which the flowing are contacted: ethylenically unsaturated monomers, a source of free radicals and a radical polymerization control agent, preferably comprising a thiocarbonylthio –S(C=S) group (abstract).   See examples wherein the living polymer is formed from acrylamide and xanthate containing control agent (paragraphs 0129-0134) which is used further in the polymerization of acrylamide (paragraph 0135).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764